DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 10, after “cylindrical lens”, “.” should be inserted.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 references “f4-10”; “f4-6”; and “f7-10”.  These quantities should be defined as similar terms are defined in claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “f4-10” (a combined focal length of the fourth through tenth lenses; “f4-6” (a combined focal length of the fourth through sixth lens); and “f7-10” a combined focal length of the seventh through tenth lens, as best understood by the examiner.  There is insufficient antecedent basis for this limitation in the claim.
With regard to dependent claim 10, claim 10 is rejected for the reasons as set forth above as claim 10 inherits all of the limitations of the claim from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafter et al (U.S. Patent Number 3,002,427).
With regard to independent claim 1, Schafter et al teaches an anamorphic lens column 1, lines 43-44) comprising: an anamorphic group (Figure 3, elements T1, T2, T3 and T4) comprising cylindrical lenses (column 1, lines 44-45); an imaging group (Figure 3, element O) comprising spherical lenses (column 3, lines 17-21), wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side (Figure 3); wherein the anamorphic group, from the object side to the image side, sequentially arranges a first lens (Figure 3, element T1), a second lens (Figure 3, element T4, defined by surfaces r7 and r8), and a third lens (Figure 3, element T4, defined by surfaces r8 and r9), wherein the first lens comprises a negative optical power cylindrical lens (column 1, lines 43-46 and column 3, lines 7-14, wherein f I = -64.27mm), wherein the second lens comprise a negative optical power cylindrical lens (column 1, lines 43-46 and column 2, lines 42-43, front lens), and wherein the third lens comprises a positive optical power cylindrical lens (column 1, lines 43-46 and column 2, lines 44-45, rear lens).
With regard to dependent claim 3, Schafter et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an anamorphic lens wherein the second lens and the third lens are configured to be laminated together (column 2, lines 43-45).
With regard to dependent claim 4, Schafter et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, and further teaches such an anamorphic lens wherein the second lens and the third lens are configured to be joined together (column 2, lines 43-45).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 3, 4, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9 and 11 of U.S. Patent Number 10,831,002. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an anamorphic lens comprising an anamorphic group comprising cylindrical lenses and an imaging group comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side, wherein the anamorphic group comprises a first lens comprising negative optical power, a second lens comprising negative optical power and a third lens comprising positive optical power, as outlined below.

U.S. Patent Application 16/753,399
U.S. Patent Number 10,831,002
Claim 1
An anamorphic lens comprising: an anamorphic group (11) comprising cylindrical lenses; an imaging group (12) comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side; wherein the anamorphic group (11), from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) comprises a negative optical power cylindrical lens, wherein the second lens (2) comprise a negative optical power cylindrical lens, and wherein the third lens (3) comprises a positive optical power cylindrical lens.

A large aperture anamorphic lens comprising: An anamorphic group comprising cylindrical lenses and an imaging group comprising spherical lenses, wherein the anamorphic group and the imaging group are dispose[d] with respect from an object side to an image side; 
wherein the anamorphic group, from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) and the second lens (2) comprise cylindrical lenses with negative optical power, wherein the third lens (3) comprises a positive optical power cylindrical lens; wherein the imaging group comprise a fourth lens (4) and to an N-th lens in an order along a direction of an optical path toward the image side; wherein N is a natural number greater than or equal to 10; wherein lenses of the imaging group comprise a optical power distribution meeting a relationship of: 300 < abs(f1-3/f4-n); 30 millimeter (mm) < fan < 40 mm; 1.20 < f4.n/ f1-3 < 1.50; wherein f comprises a focal length of lenses in an X direction, where the subscript number of f represents a number of the nth lenses of the anamorphic lens, thus f1 comprises the focal length in the X direction of the first lens, and f1-n comprises the combined focal length of the first to Nth 

The anamorphic lens according to claim 1, wherein the second lens (2) and the third lens (3) are configured to be laminated together.
Claim 5
The large aperture anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 4
The anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 5
The large aperture anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 11
The anamorphic lens according to claim 1, wherein a length of the anamorphic lens is less than 105 mm, and a maximum outer diameter of the anamorphic lens is less than 70 mm.
Claim 9
The large aperture anamorphic lens according to claim 2, wherein a length of the anamorphic lens is less than 115 mm, and a maximum outer diameter of the anamorphic lens is less than 80 mm.
Claim 13
The anamorphic lens according to claim 1, wherein a mass of the anamorphic lens is less than 600 gram (g).
Claim 11
The anamorphic lens according to claim 2, wherein a mass of the anamorphic lens is less than 700 gram (g).




U.S. Patent Application 16/753,399
U.S. Patent Number 10,983,313
Claim 1
An anamorphic lens comprising: an anamorphic group (11) comprising cylindrical lenses; an imaging group (12) comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side; wherein the anamorphic group (11), from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) comprises a negative optical power cylindrical lens, wherein the second lens (2) comprise a negative optical power cylindrical lens, and wherein the third lens (3) comprises a positive optical power cylindrical lens.

An anamorphic lens comprising: a cylindrical lens group and a spherical lens group arranged in order from the object side to the image side, the cylindrical lens group being a first lens, a second lens and a third lens in sequence; wherein the first lens and the second lens comprise cylindrical lenses with negative refractive power, and the third lens comprises a cylindrical lens with positive refractive power: wherein the spherical lens group comprises a fourth lens 

The anamorphic lens according to claim 1, wherein the second lens (2) and the third lens (3) are configured to be laminated together.

Claim 4
The anamorphic lens according to claim 2, wherein the second lens and the third lens are configured to be joined together.

The anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 4
The anamorphic lens according to claim 2, wherein the second lens and the third lens are configured to be joined together.
Claim 3
The anamorphic lens according to claim 1, wherein the second lens (2) and the third lens (3) are configured to be laminated together.

Claim 12
The anamorphic lens according to claim 1, wherein the second lens and the third lens are configured to be joined together.
Claim 4
The anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 12
The anamorphic lens according to claim 1, wherein the second lens and the third lens are configured to be joined together.
Claim 13
The anamorphic lens according to claim 1, wherein a mass of the anamorphic lens is less than 600 gram (g).
Claim 11
The anamorphic lens according to claim 2, wherein a mass of the anamorphic lens is less than 700 gram (g).
Claim 13
The anamorphic lens according to claim 1, wherein a mass of the anamorphic lens is less than 600 gram (g).

Claim 17
The anamorphic lens according to claim 1, wherein a mass of the anamorphic lens is less than 700 gram (g).

An anamorphic lens comprising: an anamorphic group (11) comprising cylindrical lenses; an imaging group (12) comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side; wherein the anamorphic group (11), from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) comprises a negative optical power cylindrical lens, wherein the second lens (2) comprise a negative optical power cylindrical lens, and wherein the third lens (3) comprises a positive optical power cylindrical lens.
Claim 18
An external anamorphic lens comprising: a cylindrical lens group and a spherical lens group arranged in order from the object side to the image side, the cylindrical lens group being a first lens, a second lens and a third lens in sequence; wherein the first lens and the second lens comprise cylindrical lenses with negative refractive power, and the third lens comprises a cylindrical lens with positive refractive power: wherein the spherical lens group comprises a fourth lens in sequence along the optical path toward the image side to Nth lens, where N is a natural number greater than or equal to 10; wherein a distribution of refractive powers constituting the cylindrical lens group and the spherical lens group comprises the following relationship: 70mm < f(1-N)Y<80mm; 50mm<f(1-N)X<62mm; 1.20<f(1-N)Y/f(1-N)X<1.40; wherein, a curvature direction of the first lens comprises a X direction, a Y direction is a direction perpendicular to X, a 

An anamorphic lens comprising: an anamorphic group (11) comprising cylindrical lenses; an imaging group (12) comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side; wherein the anamorphic group (11), from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) comprises a negative optical power cylindrical lens, wherein the second lens (2) comprise a negative optical power cylindrical lens, and wherein the third lens (3) comprises a positive optical power cylindrical lens.
Claim 20
A[n] portable anamorphic lens comprising: a cylindrical lens group and a spherical lens group arranged in order from the object side to the image side, the cylindrical lens group being a first lens, a second lens and a third lens in sequence; wherein the first lens and the second lens comprise cylindrical lenses with negative refractive power, and the third lens comprises a cylindrical lens with positive refractive power: wherein the spherical lens group comprises a fourth lens in sequence along the optical path toward the image side to Nth lens, where N is a natural number greater than or equal to 10; wherein a distribution of refractive powers constituting the cylindrical lens group and the spherical 


Claims 1, 3, 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 13 and 17 of U.S. Patent Number 10,969,568. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an anamorphic lens comprising an anamorphic group comprising cylindrical lenses and an imaging group comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side, wherein the anamorphic group comprises a first lens comprising negative optical power, a second lens comprising negative optical power and a third lens comprising positive optical power, as outlined below.

U.S. Patent Application 16/753,399
U.S. Patent Number 10,969,568
Claim 1
An anamorphic lens comprising: an anamorphic group (11) comprising cylindrical lenses; an imaging group (12) comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side; wherein the anamorphic group (11), from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) comprises a negative optical power cylindrical lens, wherein the second lens (2) comprise a negative optical power cylindrical lens, and wherein the third lens (3) comprises a positive optical power cylindrical lens.

A super wide-angle large aperture anamorphic lens comprising: a cylindrical lens group and a spherical lens group in an  arrangement of an object side and an image side: wherein the cylindrical lens group comprises, from the object side to the image side, a first lens (1), a second lens (2), a third lens (3), and a fourth lens (4) in a sequential order; wherein the first lens (1) and the second lens (2) comprise negative optical power cylindrical lenses, wherein the third lens (3) and the fourth lens (4) comprises positive optical power cylindrical lenses: wherein the spherical lens group comprises a fifth lens (5), a sixth lens (6)... to Nth lens, where N is greater than or equal to a natural number of 10, in sequence along the direction of the optical path pointing to the image side; a power distribution of the lenses constituting the cylindrical group and the spherical group may satisfy the following relationship: 23.6mm<f(1-N)Y<24.4mm; 17.6mm<f(1-N)X<19.2mm; 1.20<f(1-N)Y/f(1-N)X<1.40; 3.50<f4Y/f(2-3)X<4.20; wherein a X direction is a curvature direction of the first lens, and a Y direction is the other direction that is 90 degrees to the curvature direction of the first lens, wherein the subscript number of f comprises a number of each lens, wherein f(M-N)Y comprises a combined optical focal length of the total (N-M+1) lens in the Y direction from a Mth lens to a Nth lens, 

The anamorphic lens according to claim 1, wherein the second lens (2) and the third lens (3) are configured to be laminated together.

Claim 5
The super wide-angle large aperture anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to join together.
Claim 4
The anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 5
The super wide-angle large aperture anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to join together.
Claim 3
The anamorphic lens according to claim 1, wherein the second lens (2) and the third lens (3) are configured to be laminated together.

Claim 8
The super wide-angle large aperture anamorphic lens according to claim 1, wherein the second lens (2) and the third lens (3) are configured to join together.

The anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 5
The super wide-angle large aperture anamorphic lens according to claim 1, wherein the second lens (2) and the third lens (3) are configured to join together.
Claim 13
The anamorphic lens according to claim 1, wherein a mass of the anamorphic lens is less than 600 gram (g).
Claim 13
The ultra-wide-angle large-aperture anamorphic lens according to claim 1, wherein a mass less than 700 g.
Claim 13
The anamorphic lens according to claim 1, wherein a mass of the anamorphic lens is less than 600 gram (g).

Claim 17
The ultra-wide-angle large-aperture anamorphic lens according to claim 1, wherein a mass less than 700 g.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 11 of U.S. Patent Number 11,249,288. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an anamorphic lens comprising an anamorphic group comprising cylindrical lenses and an imaging group comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side, wherein the anamorphic group comprises a first lens 

U.S. Patent Application 16/753,399
U.S. Patent Number 11,249,288
Claim 1
An anamorphic lens comprising: an anamorphic group (11) comprising cylindrical lenses; an imaging group (12) comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side; wherein the anamorphic group (11), from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) comprises a negative optical power cylindrical lens, wherein the second lens (2) comprise a negative optical power cylindrical lens, and wherein the third lens (3) comprises a positive optical power cylindrical lens.
Claim 1
A mobile terminal comprising: a widescreen anamorphic lens as a built-in structure of the mobile terminal, wherein the widescreen anamorphic lens comprises a cylindrical lens group and a spherical lens group, the cylindrical lens group comprises at least a group of cylindrical negative optical power lenses and a group of cylindrical positive optical power lenses, wherein the cylindrical lens group and the spherical lens group are arranged in sequence from an object side to an image side along an optical axis; and an inflection element is disposed between the cylindrical lens group and the spherical lens group, and disposed on a light path of incident light through the cylindrical lens group, for inflecting the incident light to the spherical lens group.

The mobile terminal of claim 1, wherein the cylindrical lens group comprises a first lens, a second lens and a third lens arranged in sequence from an object side to an image side along an optical axis; the first lens and the second lens are a cylindrical negative optical power lens, and the third lens is a cylindrical positive optical power lens.

Claim 11
The mobile terminal of claim 2, wherein the cylindrical lens group comprises a first lens, a second lens and a third lens arranged in sequence from an object side to an image side along an optical axis; the first lens and the second lens are a cylindrical negative optical power lens, and the third lens is a cylindrical positive optical power lens.



Claims 1, 3, 4, 11 and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9 and 11 of copending Application Number 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application 16/753,399
U.S. Patent Number 10,969,568
Claim 1
An anamorphic lens comprising: an anamorphic group (11) comprising cylindrical lenses; an imaging group (12) comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side; wherein the anamorphic group (11), from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) comprises a negative optical power cylindrical lens, wherein the second lens (2) comprise a negative optical power cylindrical lens, and wherein the third lens (3) comprises a positive optical power cylindrical lens.

A large aperture anamorphic lens comprising: [a]n anamorphic group comprising cylindrical lenses and an imaging group comprising spherical lenses, wherein the anamorphic group and the imaging group are dispose with respect from an object side to an image side; 
wherein the anamorphic group, from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) and the second lens (2) comprise cylindrical lenses with negative optical power, wherein the third lens (3) comprises a positive optical power cylindrical lens; wherein the imaging group comprise a fourth lens (4) and to an N-th lens in an order along a direction of an optical path toward the image side; wherein N is a natural number greater than or equal to 10; wherein lenses of the imaging group comprise a optical power distribution meeting a relationship of: 300 < abs(f1-3/f4-n); 30 millimeter (mm) < f4-N < 40 mm; 1.20 < f4-N/ f1-3 < 1.50; wherein f comprises a focal length of lenses in an X direction, where the subscript number of f represents a number of the nth lenses of the anamorphic lens, thus f1 comprises the focal length in the X direction of the first lens, and f1-n comprises the combined focal length of the first to Nth lenses in the X direction of N number of lenses.



The anamorphic lens according to claim 1, wherein the second lens (2) and the third lens (3) are configured to be laminated together.

Claim 5
The super wide-angle large aperture anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 4
The anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 5
The super wide-angle large aperture anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 11
The anamorphic lens according to claim 1, wherein a length of the anamorphic lens is less than 105 mm, and a maximum outer diameter of the anamorphic lens is less than 70 mm.

Claim 9
The large aperture anamorphic lens according to claim 2, wherein a length of the anamorphic lens is less than 115 mm, and a maximum outer diameter of the anamorphic lens is less than 80 mm.

Claim 13
The anamorphic lens according to claim 1, wherein a mass of the anamorphic lens is less than 600 gram (g).
Claim 11
The large-aperture anamorphic lens according to claim 2, wherein a mass of the anamorphic lens is less than 700 gram (g).



Allowable Subject Matter
Claims 2, 5-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an anamorphic lens comprising: an anamorphic group comprising cylindrical lenses; an imaging group comprising spherical lenses, wherein the anamorphic group and the imaging group are disposed with respect from an object side to an image side; wherein the anamorphic group, from the object side to the image side, sequentially arranges a first lens, a second lens, and a third lens, wherein the first lens comprises a negative optical power cylindrical lens, wherein the second lens comprise a negative optical power cylindrical lens, and wherein the third lens comprises a positive optical power cylindrical lens, the prior art fails to teach such an anamorphic lens wherein: the first lens comprises a negative optical power biconcave cylindrical lens, as claimed in dependent claim 2; the imaging group, from the object side to the image side, sequentially arranges lens a fourth lens, a fifth lens, a sixth lens, a seventh lens, an eighth lens, a ninth lens, and a tenth lens, wherein the fourth lens comprises a positive optical power meniscus spherical lens, wherein the seventh lens comprises a .
	With regard to dependent claims 6-8, claims 6-8 are allowable as they depend, directly or indirectly, from dependent claim 5 and therefore inherit all of the limitations of the claim from which they depend.
With regard to dependent claim 10, claim 10 is allowable as it depends, directly or indirectly, from dependent claim 9 and therefore inherits all of the limitations of the claim from which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feinloom (U.S. Patent Number 4,555,164) teaches an anamorphic lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
23 March 2022